Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 20 claims and claims 1-20 are pending.

	
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 12 and 16 of U.S. Patent No. 11,006,122 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations, using varying terminology, and the claims are obvious variants of each other because:
The independent claims 1, 10 and 16 of the current application include broader limitations of the independent claims 1, 12 and 16 of the U.S. Patent No. 11,006,122 B2.
The limitations of claims 1, 10 and 16 of the current application can be read on the limitations of the independent claims 1, 12 and 16 of the U.S. Patent No. 11,006,122 B2.
Nonetheless, claims 1, 10 and 16 of the present application made the claim a broader version of claims 1, 12 and 16 of U.S. Patent No. 11,006,122 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1, 10 and 16 is not patentably distinct from claim 1, 12 and 16 of U.S. Patent No. 11,006,122 B2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Winder ( US 2004/0252230 A1) in view of XINLAN HE( CN 107635101 A, pub. January 01, 2018; hereinafter as HE).
Regarding claim 1, Winder discloses a computer-implemented method comprising: analyzing a plurality of video frames of an input video([para 0055]-input video), by, for each frame of the plurality of video frames([para 0061]- media playback device synthesizes video frames for a stream of compressed video data streamed over the Internet. The device receives a stream for a compressed video sequence with a low frame rate, synthesizes additional frames, and plays back the video sequence at a high frame rate): estimating local motion in the frame by computing a local motion vector([para 0091-0092]-local motion estimation); estimating global motion by computing a global motion vector; and computing one or more subject motion vectors for the frame based on a corresponding local motion vector and the global motion vector([abstract, para 0039]- a stage of global motion estimation followed by a stage of local motion estimation. Traditional global motion estimation requires expensive computation at every point in the image and may be fooled by non-global motion in the scene. The frame synthesizer focuses computation on parts of the source frames that are likely to be relevant, which improves accuracy and reduces complexity at the same time. In particular, for global motion estimation, the frame synthesizer: (a) rejects significant non-global motions; (b) de-emphasizes contributions from the frame center (because correct global camera motion is more often associated with regions away from the object on which the camera is focused); and (c) emphasizes pixels that contain significant features (rather than any and all pixels)); 
However, Winder does not explicitly disclose identifying a number of static frames of the input video based on the one or more subject motion vectors for each of the plurality of video frames; determining that the input video is static if a ratio of the number of static frames to a number of the video frames of the input video meets a static frame threshold; and responsive to determining that the input video is static, providing a particular frame of the input video and not the input video to a user.
In an analogous art, HE discloses identifying a number of static frames of the input video based on the one or more subject motion vectors for each of the plurality of video frames([para 0048]- Compare a plurality of first frame images to detect the scene mode of the current shooting scene if they are static or motion); determining that the input video is static if a ratio of the number of static frames to a number of the video frames of the input video meets a static frame threshold([para 0050]- The electronic device can compare the similarity of several frames of images participating in the comparison, and determine whether it is a motion scene according to the similarity. When it is detected that the similarity between the current frame and the frame image compared with it is smaller than the preset similarity threshold, it is determined that the shooting scene is a moving scene; otherwise, it is determined that it is a still scene. Wherein, the similarity threshold can be any suitable threshold. For example, it can be 80% or 70%.); and responsive to determining that the input video is static, providing a particular frame of the input video and not the input video to a user([para 0010 and 0050]-an input vide not from user). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of HE to the modified system of Winder provide a shooting method, device, storage medium and electronic device, which can improve the clarity of shooting a motion scene in a dark environment [HE; para 0007].
Regarding claim 2, HE teaches further comprising responsive to determining that the input video is not a static video, providing the input video to the user([para 0010]- Comparing multiple first frame images to detect the scene mode of the current shooting scene, the multiple first frame images include the current frame image and one or more frames in the previous frames adjacent to the current frame image; it is understood that the input video is not static to detect the scene mode).
Regarding claim 3, Winder teaches wherein the local motion vector corresponds to a respective candidate pixel patch from among one or more candidate pixel patches within the frame([para 0041]- frame synthesizer addresses the first problem by breaking motion estimation into a stage of global motion estimation followed by a stage of local motion estimation. Traditional global motion estimation requires expensive computation at every point in the image and may be fooled by non-global motion in the scene. The frame synthesizer focuses computation on parts of the source frames that are likely to be relevant, which improves accuracy and reduces complexity at the same time. In particular, for global motion estimation, the frame synthesizer: (a) rejects significant non-global motions; (b) de-emphasizes contributions from the frame center (because correct global camera motion is more often associated with regions away from the object on which the camera is focused); and (c) emphasizes pixels that contain significant features (rather than any and all pixels).
Regarding claim 4, Winder discloses computing a temporal gradient using the previous frame from a frame buffer and the current frame; computing a spatial gradient using the current frame; generating a grid of points; determining a patch of pixels for each grid point; and estimating the local motion based on the grid of points for the patch of pixels([para 0179-0180]- the feature/region selector (942) may select points where a spatial gradient measure is above a different threshold. One spatial gradient measure is .vertline..delta.x.vertline.+.vertline..delta.y.vertl- ine., and the corresponding threshold is .theta..sub..vertline..delta.x.ve- rtline.+.vertline..delta.y.vertline.. Points with a high spatial gradient are more likely to represent image features such as edges (as opposed to filled regions), and are more likely to contribute meaningfully to the affine update. The feature/region selector (942) determines the spatial gradient threshold by constructing a histogram similar to the one it built for the time derivative, then choosing the threshold such that a certain percentage of the pixels will be used and the remainder rejected. Down-weighting involves multiplying the derivatives .delta.x and .delta.y by a constant such as 0.25 when the spatial gradient is less than the threshold. In this way, the fraction (e.g., 50%) of pixels with less deviation in space will be de-emphasized, compared to the fraction (e.g., 50%) of pixels having more deviation in space).
Regarding claim 5, Winder discloses wherein the global motion vector is based on an affine model or a homography model, with a random sample consensus([see in Fig. 9a]- FIG. 9a is a flowchart showing a technique for hierarchical affine motion estimation).
Regarding claim 6, Winder discloses further comprising computing a subject motion score based on entropy of the local motion that has been adjusted by the global motion([para 0273]- The frame synthesizer prepares (1320) the motion information for use in the frame synthesis. The preparation involves creating forward and backward warping matrices to apply to the source frames. In addition, the preparation may involve adjusting the motion information to scale for use in the frame synthesis, if necessary. The global motion estimate (e.g., affine warping matrix) and/or the local motion estimates (e.g., delta vectors) may require adjustment to the resolution of the output frames before warping the source frames;  [see also para 0039]- The frame synthesizer may use frame interpolation with global and local motion analysis to assemble new frames in which the motion trajectories of objects appear smooth across interpolated frames. This addresses numerous problems in frame synthesis by providing among other things: 1) fast global motion estimation; 2) improved quality of local motion estimation; 3) error calculation to avoid the display of bad frames; and 4) error concealment in synthesized frames).
Regarding claim 8, He discloses wherein the input video captures moments just before and just after a shutter press indication is received([para 0092]- The electronic device can generate a shooting instruction by detecting an operation acting on the interface. The shooting instruction may be a shooting instruction triggered by a detected related touch operation, a pressing operation of a physical button, a voice control operation, or a shaking operation of the device).
Regarding claim 9, He discloses wherein providing the particular frame of the input video includes storing the particular frame in storage associated with the user([para 0097]- the photographed subject in the frame image obtained by scanning, and cropping according to the main body information, the frame image previewed and displayed on the terminal interface is the cropped frame image, which can reduce the need for users to The desired shooting effect can be presented by adjusting the relevant shooting parameters or adjusting the shooting position and angle, etc., and a shot picture can be generated according to the cropped frame image, which can improve the picture shooting efficiency).
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 1. Hence; all limitations for system claim 10 have been met in method claim 1.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1. Hence; all limitations for claim 16 have been met in method claim 1.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Winder in view of HE as applied to claim 1 and 6 above and further in view of Fishwick et al. (CN 106254885 A).

Regarding claim 7, the combination of Winder and HE don’t explicitly disclose  converting each of the one or more subject motion vectors into a score map; calculating an entropy score of the score map; and mapping the entropy score to the subject motion score.
In an analogous art, Fishwick discloses converting each of the one or more subject motion vectors into a score map; calculating an entropy score of the score map; and mapping the entropy score to the subject motion score([pg. 6, para 5 and 7]- The data processing system may further include a candidate evaluator, the candidate evaluator configured to calculate the score of each motion vector candidate, each score for the similarity measurement of first frame and second frame of pixel at each end of the respective motion vector candidate, wherein, The vector processor is configured to compare the output vector with respect to the search block can be of any motion vector candidate and the data processing system is configured to use a vector that represents a score of the maximum similarity between the end pixel as a description vector of pixel map from the search block to the second frame. the output vector is assigned a predetermined score , or depends on the score of the first motion vector candidate to forma score). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Fishwick  to the modified system of Winder and HE a method and data processing system for motion estimation is performed in frame sequence [Fishwick; abstract].

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Kinoshita; Masaya., US 2015/0016683 A1, discloses method, and a program for performing a process of determining a main subject in an image.
2.	SATO et. al., US 2011/0164147 A1, discloses the number of pre-frames (the number of frame images obtained before the photographing instruction signal is issued) and the ratio of the number of pre-frames and the number of post-frames (the number of frame images obtained after the photographing instruction signal is issued) are set in advance.
3.	Gupte et al;, US. 2015/0364158 A1, discloses systems, methods, and devices for detecting action frames of a video stream.


	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487